Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. U.S. Patent No. 6,284,371 to Kausch in view of JP-07224138 to Akiyama et al.
As to claims 1, 3, and 7-8, Kausch discloses a dry-spinning (Abstract) method for preparing polyurethane strands/fibers/filaments comprising reacting a polyester diol with diphenylmethane diisocyanate to form a prepolymer followed by reacting the prepolymer with ethylene diamine to form a spinning solution and dry spinning the solution to prepare the polyurethane urea strands (Examples). Kausch discloses adding 0.8 to 2% by weight of polydimethylsiloxane and 0.2 to 0.6% by weight of ethoxylated polydimethylsiloxane to the spinning solution before dry spinning the solution (Abstract).
Kausch does not teach reacting an aminopropyl-terminated PDMS to the prepolymer before reaction with ethylenediamine.
Akiyama teaches a prepolymer method for preparing polyurethane urea strands in the preparation of elastic fibers wherein a prepolymer is first prepared from diphenylmethane diisocyanate and PTMEG followed by a further reaction with 1 to 30% by weight a aminopropyl terminated silioxane that is free of urethane linkages (0011, general formula 1 in original patent) with a molecular weight of 800 to 5,000 (0012).  Akiyama teaches a 
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the amino-terminated PDMS taught in Akiyama to the prepolymer of Kausch to improve problems typically associated with thread breakage and with fibers that can be easily colored by heat, light, seawater, etc. (0002-0003).
As to claim 2, Kausch in view of Akiayama teaches polysiloxane aminoalkyls that are free of urethane groups (See Structure in Original Document).
As to claim 4, Kausch in view of Akiayama teach a polysiloxane with a molecular weight of 800 to 5,000, which sits inside the claimed range. 
As to claim 5, Kausch discloses four individual filaments are combined to form coalesced filament yarns (Example 2).
As to claim 6, Kausch discloses suitable polyols that include polyester polyols, polyether diol, and mixtures of the two (3:12-15).
As to claim 11, Kausch teaches diluting the prepolymer with dimethyl acetamide (Examples).

As to claims 13-14, Kausch discloses a dry-spinning (Abstract) method for preparing polyurethane strands/fibers/filaments comprising reacting a polyester diol with diphenylmethane diisocyanate to form a prepolymer followed by reacting the prepolymer with ethylene diamine to form a spinning solution and dry spinning the solution to prepare the polyurethane urea strands (Examples). Kausch discloses adding 0.8 to 2% by weight 
Kausch does not teach reacting an aminopropyl-terminated PDMS to the prepolymer before reaction with ethylenediamine.
Akiyama teaches a prepolymer method for preparing polyurethane urea strands in the preparation of elastic fibers wherein a prepolymer is first prepared from diphenylmethane diisocyanate and PTMEG followed by a further reaction with 1 to 30% by weight a aminopropyl terminated silioxane that is free of urethane linkages (0011, general formula 1 in original patent) with a molecular weight of 800 to 5,000 (0012).  Akiyama teaches a prepolymer method wherein the silicon diamine is used to prepare the prepolymer with the diisocyanate (0014).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the amino-terminated PDMS taught in Akiyama to the prepolymer of Kausch to improve problems typically associated with thread breakage and with fibers that can be easily colored by heat, light, seawater, etc. (0002-0003).
As to claim 15, Kausch teaches diluting the prepolymer with dimethyl acetamide (Examples).

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 


Lastly, applicants have argued that their unexpected results in the “flicking in the coalescence jets” during processing of the spun fibers rebut the prima facie case of obviousness.  In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons.  The examples are not commensurate in scope with applicant’s claims in terms of reactant species or amounts.  It has been held that the claims must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued flicking is necessarily possessed by the claimed composition at one specific amount for each.  Claim 1 recites a genus of polyisocyanate, polyol, and diamine chain extender and the 

Furthermore, it is by no means clear that showings of unexpected flicking would be considered to be unexpected in view of the disclosures regarding the use of aminoalkyl-terminated diamines to improve manufacturing of the elastic fiber by reducing friction with the guide (See Akiyama, 0002).  Firstly, it is unclear what the applicants intent is with regards to the limitation “flicking.”  Secondly, as a result it is by no means clear that showings of improved flicking would be considered to be unexpected in view of the disclosures regarding the use of aminoalkyl-terminated diamines that promote reduced friction and improved manufacturing for fiber production.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763